Title: Thomas Jefferson to James L. Jefferson, 19 August 1815
From: Jefferson, Thomas
To: Jefferson, James Lilburne


          Dear Lilburne Monticello Aug. 19. 15.
          It was at the President’s in Orange that I recieved your brother’s letter requesting me to be at the next Buckingham court  to give evidence on  your   father’s will. it came to hand the Sunday evening & the next day was that of the court. time and distance therefore rendered my attendance impossible. I set out for Bedford tomorrow morning and shall be there to the 1st of October. I do not know that my evidence can be of any importance; but if it be thought so, I could not attend without being subpoenaed; because the testimony of a person volunteering in a cause is not recieved with the same confidence as when he attends in obedience to a summons. if it be desired therefore a subpoena may be inclosed by mail directed to me ‘at Poplar forest near Lynchburg,’ and if sent soon I shall recieve it in time. Accept the assurance of my friendship and best wishes.
          Th: Jefferson
        